SEABURY, J.
The action is brought to recover $237. The. defendant concedes that $37 is due, but contests the balance of the claim. The claim of $200 was assigned by a corporation known as Hollwedel & Schaefer. The defendant admits that the sum of $200 is due, but claims that he is indebted in this sum to Charles F. Hollwedel, and not to the plaintiff. The defendant seeks to escape liability upon the ground that the transactions resulting in his indebtedness were had with Charles F. Hollwedel personally. He also claims that, if any assignment was proved, the evidence shows that the claim was assigned to Charles F. Hollwedel personally, and not to the plaintiff.
In answer to the first contention, it is sufficient to say that the evidence shows that the transactions resulting in the indebtedness were had with the corporation of Hollwedel & Schaefer. As the record established that the defendant was indebted to the corporation of Hollwedel & Schaefer for $200, the question presented is whether or not the claim for this amount was assigned to the plaintiff. The fact that, at the time of the assignment to Charles F. Hollwedel & Co., the plaintiff had no legal existence is immaterial. The plaintiff was subsequently incorporated, and before the commencement of this action acquired the claim which the corporation of Hollwedel & Schaefer assigned to Charles F. Hollwedel & Co.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event.
LEHMAN, J., concurs.